Exhibit 10.1

 

MOTHERS WORK, INC.

CONFIDENTIALITY AGREEMENT

 

March 10, 2008

 

Crescendo Partners II, L.P., Series K

Crescendo Investments II, LLC

Crescendo Partners III, L.P.

Crescendo Investments III, LLC

825 Third Avenue, 40th Floor

New York, NY 10022

 

Dear Sir or Madam:

 

You may have access to certain information concerning the business, financial
condition, operations, assets and liabilities of Mothers Work, Inc. (the
“Company”) which is confidential non-public information (“Company
Information”).  You and your directors, partners, officers, employees, agents,
affiliates and advisors (including, without limitation, attorneys, accountants,
consultants, bankers and financial advisors) (collectively “Representatives”)
agree to treat any Company Information which has been or is furnished or
otherwise disclosed to you by the Company or its Representatives in accordance
with the provisions of this letter agreement, and to take or abstain from taking
certain other actions hereinafter set forth.

 

The term “Company Information” also shall be deemed to include all notes,
analyses, compilations, studies, interpretations or other documents prepared by
you or your Representatives which contain, reflect, or are based upon, in whole
or in part, the information furnished or otherwise disclosed to you or your
Representatives by the Company or its Representatives.  The term “Company
Information” does not include information which: (i) is or becomes generally
available to the public other than as a result of a disclosure by you or your
Representatives; (ii) was within your possession prior to its being furnished to
you by or on behalf of the Company, provided that the source of such information
was not known by you to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company or
any other party with respect to such information; (iii) becomes available to you
on a non-confidential basis from a source other than the Company or any of its
Representatives, provided that such source is not known by you to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or any other party with respect to
such information; or (iv) was independently developed by you or any of your
Representatives without reference to or use of the Company Information.

 

--------------------------------------------------------------------------------


 

You hereby agree that you and your Representatives will keep confidential all
Company Information and that you and your Representatives will not disclose any
of the Company Information in any manner whatsoever unless the Company gives its
prior consent to disclosure of such information; provided, however, Mr. Ajdler,
so long as he is a member of the Company’s Board of Directors, will be subject
to the same requirements regarding confidentiality of Company Information as
applicable to all other members of the Board of Directors.  In any event, you
shall be responsible for any breach of this letter agreement by any of your
Representatives.

 

In the event that you or any of your Representatives are requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) to disclose any of the Company Information, you shall provide the
Company with prompt written notice of any such request or requirement so that
the Company may, if available, seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this letter agreement. 
If, in the absence of a protective order or other remedy or the receipt of a
waiver by the Company, you or any of your Representatives are nonetheless, based
upon the advice of your outside counsel, legally compelled to disclose Company
Information to any tribunal or else stand liable for contempt or suffer other
censure of penalty, you or your Representatives may, without liability
hereunder, disclose to such tribunal only that portion of the Company
Information, including, without limitation, by cooperating with the Company to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Company Information by such
tribunal.

 

At any time upon the request of the Company for any reason, and upon termination
of our relationship, you will promptly deliver to the Company all Company
Information (and all copies thereof) furnished to you or any of your
Representatives by or on behalf of the Company pursuant hereto.  In the event of
such a decision or request, all other Company Information prepared by you or any
of your Representatives shall be destroyed and no copy thereof shall be
retained.  Notwithstanding the return or destruction of the Company Information,
you and your Representatives will continue to be bound by your obligations of
confidentiality and other obligations hereunder.

 

You hereby agree that if and only as long as Arnaud Ajdler or any of your other
Representatives is a member of the Company’s Board of Directors, neither you nor
any of your affiliates (as defined in rule 12b-2 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), will (and you and they will not
assist or encourage others to), directly or indirectly, unless specifically
requested in writing to do so in advance or consented prior thereto in writing
by the Company: (a) take any action that would result in a Triggering Event, as
defined in the Amended and Restated Rights Agreement, dated as of October 9,
2005, between the Company and StockTrans, Inc., as the same may be amended or
replaced from time to time; (b) seek to inspect, by demand, legal proceeding, or
otherwise, for any purpose, the Company’s books and records or otherwise seek to
exercise any rights under Section 220 of the Delaware General Corporation Law;
(c) propose that any action be taken by the stockholders of the Company, whether
at a meeting of stockholders, by written consent, or otherwise; (d) make, or in

 

2

--------------------------------------------------------------------------------


 

any way participate in, any “solicitation” of “proxies” (as such terms are
defined under Regulation 14A of the Exchange Act) to vote or seek to advise or
influence in any manner whatsoever any person or entity with respect to the
voting of any securities of the Company; or (e) enter into any discussions,
negotiations, arrangements or understandings with or advise, assist or encourage
any third party with respect to any of the actions discussed in the foregoing
clauses (a) through (d);  provided, however, that nothing herein will limit the
ability of Mr. Ajdler to (i) review the Company’s books and records in his
capacity as a member of the Company’s Board of Directors, (ii) propose to other
members of the Board of Directors that certain actions be taken by the
stockholders confidentially and in his capacity as a member of the Board of
Directors or (iii) exercise his  rights as a member of the Board of Directors
while serving as a member of the Board of Directors.

 

It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of this letter agreement by you or any of your
Representatives and that the Company shall be entitled to equitable relief,
including injunction and specific performance, as a remedy for any such breach. 
Such remedies shall not be deemed to be the exclusive remedies for a breach by
you of this letter agreement but shall be in addition to all other remedies
available at law or equity to the Company.  In the event of litigation relating
to this letter agreement, if a court of competent jurisdiction determines that
you or any of your Representatives have breached this letter agreement, then you
shall be liable and pay to the Company the reasonable legal fees incurred by the
Company in connection with such litigation, including any appeal therefrom.

 

The Company has agreed to reimburse you for your reasonable out-of-pocket fees
and expenses incurred on or before the date hereof in connection with your
Schedule 13D, and the negotiation and execution of this Agreement and all
related activities and matters, provided that such reimbursement will not exceed
$15,000 in the aggregate.

 

This letter agreement is for the benefit of the Company, and its directors,
officers, stockholders, owners, affiliates, and agents, and shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to its principles or rules regarding conflicts of laws.

 

You hereby acknowledge that you are aware, and that you will advise your
Representatives, that the United States securities laws prohibit any person who
has received material, non-public information which is the subject of this
letter agreement from purchasing or selling securities of the Company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

3

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement among you and the Company.

 

 

Very truly yours,

 

 

 

MOTHERS WORK, INC.

 

 

 

 

 

 

 

By:

/s/ Dan W. Matthias

 

 

Name: Dan W. Matthias

 

 

Title: Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

 

 

 

CRESCENDO PARTNERS II, L.P., SERIES K

 

By:

Crescendo Investments II, LLC

 

 

General Partner

 

 

 

 

By:

/s/ Eric Rosenfeld

 

 

Name: Eric Rosenfeld

 

 

Title: Managing Member

 

 

 

 

CRESCENDO INVESTMENTS II, LLC

 

 

 

 

By:

/s/ Eric Rosenfeld

 

 

Name: Eric Rosenfeld

 

 

Title: Managing Member

 

 

 

 

CRESCENDO PARTNERS III, L.P.

 

By:

Crescendo Investments III, LLC

 

 

General Partner

 

 

 

 

By:

/s/ Eric Rosenfeld

 

 

Name: Eric Rosenfeld

 

 

Title: Managing Member

 

 

 

 

CRESCENDO INVESTMENTS III, LLC

 

 

 

 

By:

/s/ Eric Rosenfeld

 

 

Name: Eric Rosenfeld

 

 

Title: Managing Member

 

 

5

--------------------------------------------------------------------------------